Citation Nr: 1120803	
Decision Date: 05/27/11    Archive Date: 06/06/11

DOCKET NO.  06-15 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of prostate cancer, as a result of exposure to herbicides.

2.  Entitlement to service connection for diabetes mellitus, type 2, as a result of exposure to herbicides.

3.  Entitlement to service connection for peripheral neuropathy, bilateral lower extremities, as a result of exposure to herbicides.

4.  Entitlement to service connection for hypertension, as a result of exposure to herbicides.

5.  Entitlement to service connection for diabetic retinopathy, as a result of exposure to herbicides.

6.  Entitlement to service connection for skin cancer, as a result of exposure to herbicides.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran retired in August 1969, having served on active duty for over 20 years.

This appeal arises before the Board of Veterans' Appeals (Board) from a rating decision rendered in November 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona in which service connection for the residuals of prostate cancer, diabetes mellitus, type 2, peripheral neuropathy, bilateral lower extremities, hypertension, diabetic retinopathy, and skin cancer was denied.

The Board remanded the claim in May 2009 to schedule the Veteran for a Board hearing at the RO.  He was scheduled for August 2009.  However, he failed to report for this hearing and provided no explanation for his failure to report.  The Board remanded the claim in October 2009 for further development and consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam.
2.  The Veteran was not exposed to an herbicide during service.

3.  The Veteran's prostate cancer, diabetes mellitus, type 2, peripheral neuropathy, bilateral lower extremities, hypertension, diabetic retinopathy, skin cancer were not manifested during his active service or for many years thereafter, nor are the disabilities otherwise related to service, to include claimed herbicide exposure during service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  The criteria for service connection for diabetes mellitus, Type 2 have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  The criteria for service connection for peripheral neuropathy of the bilateral lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  The criteria for service connection for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

6.  The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter dated in June 2005. 
The notification substantially complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the notification did not advise the appellant of the laws regarding degrees of disability or effective dates for any grant of service connection, no new disability rating or effective date for award of benefits will be assigned as the claims for service connection were denied.  Accordingly, any defect with respect to that aspect of the notice requirement is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony before the Board.  

It the October 2009 remand, the Board requested that, regardless of any response from the Veteran, the agency of original jurisdiction (AOJ) was to obtain the unit histories and any and all incident reports for the 497th Tactical Fighter Squadron (TFS) and 435th TFS, or, if necessary, from the parent unit, from September 1967 to October 1968.  The AOJ was to advise the Veteran of negative results.  

In written argument dated in May 2011, the Veteran's representative stated that unit histories were not obtained from 497th TFS and 435th TFS and therefore, another remand is necessary.  A VA memorandum dated in November 2010 indicated that the U. S. Army and Joint Services Records Research Center (JSRRC) (formerly Center for Unit Records Research (CURR)) coordinator stated that they did not have the unit histories for these units, and instructed the AOJ to search Military History Research on a computer drive.  The AOJ conducted a search for APO addresses for Vietnam from September 1967 to October 1968, and the search did not provide any evidence that these units were in Vietnam.  The AOJ stated that further efforts to verify "in country" would be futile.   In a November 2010 letter, the AOJ informed the Veteran that that they were unable to verify that he had "in country" service in Vietnam and that he should submit any information he had regarding this issue.  No information was sent by the Veteran.  The Board is satisfied there was substantial compliance with its October 2009 remand directive.

Therefore, all known and available records relevant to the issues on appeal have been obtained and associated with the appellant's claims file; and the appellant has not contended otherwise.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655.  Pursuant to Board remand, the Veteran was scheduled for VA examinations in November 2010.  Because the Veteran failed to report to the scheduled examinations without explanation, it may be said that his absence from the scheduled examinations was without good cause.  Accordingly, the Board will proceed to adjudicate the claim based on the evidence of record.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

A Veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the prostate cancer,  shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Therefore, if the Veteran served in Vietnam, he would be entitled to service connection on a presumptive basis for prostate cancer, and diabetes mellitus, Type 2, and any associated symptomatology.  As skin cancer is not one of the enumerated diseases and service connection is not warranted for the disability on a presumptive basis.  

The Veteran avers that he served in Vietnam and was there exposed to the herbicide Agent Orange.  Specifically, he believes that Item 24 on his DD Form 214 listing his military awards and decorations proves that he served in Vietnam.  He was awarded, in part, a Vietnam Service Medal with one bronze service star and the Vietnam Campaign Medal.  In addition, he was awarded the Air Force Commendation Medal for his service from January 1968 to September 1968.  
Available service personnel records reflect that he was stationed in Thailand, at the 497th TFS and 435th TFS at Ubon Royal Thailand Air Force Base from September 1967 to October 1968.  His military occupational specialties (MOSs) were as a crew chief from September 1967 to June 1968, and as a dock chief from June 1968 to October 1968.  A performance report for the time period from May 1967 to January 1968 shows that the Veteran worked as a crew chief for F-4 aircraft.

A JSRC search showed that available historical records do not document or mention the departure/arrival of individual unit members or aircraft flight paths.  Thus, they could not document that the Veteran's aircraft landed in the Republic of Vietnam or that flights to Thailand used to transport service members routinely made stops in the Republic of Vietnam.  They were also not able to verify that the Veteran was exposed to herbicides while stationed in Thailand.  

While exposure to herbicides is presumed for anyone stationed in Vietnam during a certain time period, the same presumption does not apply to veterans who served outside of Vietnam.  These medals were not only provided to persons stationed inside Vietnam, however; they were also available to persons who served outside the geographical limits of the Republic of Vietnam but contributed direct combat support to the Republic of Vietnam and Armed Forces for 6 months.  See Manual of Military Decorations and Awards, C7.5.1.6.2 (Department of Defense Manual 1348.33- M, September 1996).  In this case, the Veteran's receipt of these medals coincides with his tour of duty in Thailand.  

In an undated memorandum for the record, it was noted that the Department of Defense list indicates only that limited testing of tactical herbicides was conducted in Thailand from April 2, 1964 to September 8, 1964.  The location identified was the Pranburi Military Reservation associated with the Replacement Training Center of the Royal Thai Army, near Pranburi, Thailand.  It was noted that the Report of these tests revealed that five civilian and five military personnel from Fort Detrick, Maryland conducted the spray operations and subsequent research.  It was additionally noted that the location was not near any U.S. military installation or Royal Thai Air Force Base.

The Board notes, again, that the Veteran arrived in Thailand in September 1967, which is three years after the aforementioned limited testing.  Moreover, the records do not indicate that the Veteran was ever in the vicinity of Pranburi, Thailand.

The undated memorandum additionally noted that tactical herbicides, such as Agent Orange, were used and stored in Vietnam, not Thailand.  It was noted that a letter from the Department of the Air Force stated that, other than the 1964 test on the Pranburi Military Reservation, there are no records of tactical herbicide storage or use in Thailand.  In addition, there were no records of tactical herbicide spraying by Ranch Hand aircraft or Army Chemical Corps aircraft in Thailand after 1964.  Ranch Hand aircraft that sprayed herbicides in Vietnam were stationed in Vietnam, not Thailand.  It was noted that there are records indicating that modified Ranch Hand aircraft flew 17 insecticide missions in Thailand from August 30, 1963 through September 16, 1963 and from October 14, 1966 to October 17, 1966.  The 1966 missions involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes."  Again the Veteran was not stationed in Thailand in 1966.

It was further noted that while the Thailand Contemporary Historical Examination of Current Operations (CHECO) Report does not report the use of tactical herbicides on allied bases in Thailand, but did indicate sporadic use of non-tactical (commercial) herbicides within fenced perimeters.  Therefore, if a Veteran's military occupational specialty (MOS) or unit is one that regularly had contact with the base perimeter, there was a greater likelihood of exposure to commercial pesticides, including herbicides.  Security police units were known to have walked the perimeters, especially dog handlers.  However, as noted above, there were no records to show that the same tactical herbicides used in Vietnam were used in Thailand.  Here, the Veteran's personnel records show that his MOS was aircraft crew chief and dock chief.

The undated memorandum also noted that there is no presumption of "secondary exposure" based on being near or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  It was noted that aerial spraying of tactical herbicides in Vietnam did not occur everywhere, and that it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam.  It was noted that the high altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 aircraft that sprayed tactical herbicides over Vietnam during Operation Ranch Hand.  Also there were no studies that they were aware of showing harmful health effects for any such secondary or remote herbicide contact that may have occurred.

The Board is not disputing the Veteran's contribution to the war effort as a valued member of the U.S. Air Force stationed in Thailand, which these awards clearly indicate; but the issue for the purposed of presumptive service connection is whether the Veteran was present on the ground within the boundaries of the Republic of Vietnam.  To that end, the Veteran has never, throughout the entire course of this claim, stated that he served at any particular spot at any particular time in the Republic of Vietnam.  Obviously, absent such a particular statement on his part, corroboration is impossible.  There is no documentation of any layovers or details in Vietnam.  

As there is no evidence that the Veteran had service in Vietnam, he cannot be presumed to have been exposed to an herbicide during service.

Service connection may still be established with proof of actual direct causation, however.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The preponderance of the evidence is against a finding that the disabilities at issue were manifested during service or within any applicable one-year presumption period.  The Veteran has not stated that these disabilities had their onset in service.  The Board has focused on the Veteran's theory of entitlement, inservice exposure to herbicides.  Robinson v. Mansfield, 21 Vet. App. 545 (2008) (VA is not obligated to investigate all possible theories of entitlement).

The preponderance of the evidence is against the claims; there is no doubt to be resolved; and service connection is not warranted. 



ORDER

Entitlement to service connection for prostate cancer is denied.

Entitlement to service connection for diabetes mellitus, Type 2 is denied.

Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for diabetic retinopathy is denied.

Entitlement to service connection for skin cancer is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


